FILED
                           NOT FOR PUBLICATION                                 JUL 15 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 10-50153

              Plaintiff - Appellee,              D.C. No. 2:08-cr-00746-JFW-2

  v.
                                                 MEMORANDUM*
TERRAL TOOLE, AKA Alex Noralez,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                             Submitted July 12, 2011**
                               Pasadena, California

Before: FERNANDEZ, RYMER, and TALLMAN, Circuit Judges.

       Terral Toole appeals his sentence following a guilty plea to several counts of

wire fraud and money laundering, 18 U.S.C. §§ 1343, 1957, 2. We have

jurisdiction pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In calculating the Sentencing Guidelines range, a victim’s “loss” under

U.S.S.G. § 2B1.1(b)(1) is reduced by “the amount the victim has recovered at the

time of sentencing from disposition of the collateral” when, as here, there is

collateral pledged by the defendant. U.S.S.G. § 2B1.1 cmt. n. 3(E)(ii). Construing

similar language, we have held that the loss should be offset by the “actual sale

proceeds” the lender “has recovered.” United States v. Davoudi, 172 F.3d 1130,

1135 (9th Cir. 1999).

      The district court appropriately determined the amount of loss based on the

actual sale prices of the collateral properties to third parties as opposed to the

prices listed on the trustee’s deeds. There was evidence in the record that the

lenders did not recover any proceeds in conjunction with the trustee’s deeds, and

that they only recovered “actual sale proceeds” upon the sale of the properties to

third parties. See Davoudi, 172 F.3d at 1135.

      The Supreme Court’s decision in BFP v. Resolution Trust Corp., 511 U.S.

531 (1994) in no way counsels otherwise. In that case, the Court interpreted the

phrase “reasonably equivalent value” in 11 U.S.C. § 548(a)(1)(B)(i) (formerly

§ 548(a)(2)) to mean “the price in fact received at the foreclosure sale,” assuming

state law is complied with. Id. at 545. The case has no application to the

calculation of loss under the Sentencing Guidelines in this case.

      AFFIRMED.